                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                                Judge R. Brooke Jackson

Civil Action No. 1:20-cv-00946-RBJ

CIPRIANO CORREA, individually and on behalf of all others similarly situated,

       Plaintiff,

v.

LIBERTY OILFIELD SERVICES, INC.,
CHRISTOPHER A. WRIGHT,
MICHAEL STOCK,
CARY D. STEINBECK,
WILLIAM F. KIMBLE,
PETER A. DEA,
N. JOHN LANCASTER, JR.,
BRETT STAFFIERI,
KEN BABCOCK,
JESAL SHAH,
MORGAN STANLEY & CO. LLC,
GOLDMAN SACHS & CO. LLC,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
EVERCORE GROUP L.L.C.,
PIPER SANDLER & CO.,
TUDOR, PICKERING, HOLT & CO. SECURITIES, LLC,
HOULIHAN LOKEY CAPITAL, INC.,
INTREPID PARTNERS, LLC,
PETRIE PARTNERS SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
R/C ENERGY IV DIRECT PARTNERSHIP, L.P., and
R/C IV LIBERTY HOLDINGS, L.P.,

       Defendants.


                     ORDER ON DEFENDANTS’ MOTION TO DISMISS




                                             1
       This is a securities class action against fracking services company Liberty Oilfield

Services, Inc. (“Liberty Oilfield”), its officers and directors, and its underwriters based on a

registration statement with allegedly false or misleading statements. Plaintiff Cipriano Correa

brings claims under Sections 11, 12(a)(2), and 15 of the Securities Act of 1933. Before the Court

is defendants’ motion to dismiss. ECF No. 64. For the reasons below, the motion is GRANTED

as to plaintiff’s Section 12(a)(2) claim and DENIED as to his Section 11 and Section 15 claims.

                                 I. FACTUAL BACKGROUND

       I draw the following facts from plaintiff’s amended complaint and assume them to be true

for purposes of this motion. The complaint also references a Houston Chronicle article, as well

as three documents that defendants attach to their motion to dismiss: Liberty Oilfield’s January

11, 2018 prospectus (which encompasses the registration statement at issue here), ECF No. 64-2;

a July 28, 2017 registration statement filed by BJ Services, Inc. with the Securities and Exchange

Commission (“SEC”), ECF No. 64-3; and a January 9, 2018 registration statement filed by Nine

Energy Service, Inc. with the SEC, ECF No. 64-4. Defendants in their motion also cite to Form

8-K documents filed by Liberty Oilfield with the SEC, ECF Nos. 64-5, 64-6, 64-7, and 64-8; and

Liberty Oilfield stock price data from Yahoo Finance, ECF No. 64-9. I may consider the news

article and registration statements for Liberty Oilfield, BJ Services, and Nine Energy because

they are referenced in the complaint, and neither party disputes their authenticity. Cty. of Santa

Fe, N.M. v. Pub. Serv. Co. of N.M., 311 F.3d 1031, 1035 (10th Cir. 2002). I may also consider

the Liberty Oilfield 8-K forms because they are official documents filed with the SEC. Slater v.

A.G. Edwards & Sons, Inc., 719 F.3d 1190, 1196 (10th Cir. 2013). I do not consider the Yahoo

Finance stock price data.


                                                  2
       A. The parties

       Liberty Oilfield is a holding company that provides hydraulic fracking services to oil and

gas exploration and production companies in North America. ECF No. 52 at ¶16. Liberty

Oilfield operates primarily in basins in Texas, Colorado, Wyoming, and North Dakota, which are

among the most active fracking basins in the country. Id. at ¶63.

       Defendants Morgan Stanley & Co, LLC; Goldman Sachs & Co. LLC; Wells Fargo

Securities, LLC; Citigroup Global Markets Inc.; J.P. Morgan Securities LLC; Evercore Group

LLC; Piper Sandler & Co.; Tudor, Pickering, Holt & Co. Securities, LLC; Houlihan Lokey

Capital, Inc.; Intrepid Partners, LLC; Petrie Partners Securities, LLC; and Suntrust Robinson

Humphrey, Inc. all acted as underwriters of Liberty Oilfield’s IPO. Id. at ¶¶28–39. They are

referred to as the “underwriter defendants.” Id. at ¶40.

       Riverstone Holdings LLC (“Riverstone”) is a private equity firm that controls R/C

Energy IV Direct Partnership, L.P. and R/C IV Liberty Holdings, L.P. (collectively “the

Riverstone defendants”). Immediately before Liberty Oilfield’s IPO the Riverstone defendants

had a 49.7% ownership interest in Liberty Oilfield. Immediately after the IPO they owned

29.5% of its Class A common stock and 65.1% of its Class B common stock, and they held

44.4% of its aggregate voting power. Id. at ¶¶41–43.

       Individual defendants Christopher Wright, Liberty Oilfield’s CEO, and Michael Stock, its

CFO, both signed the company’s registration statement. Id. at ¶¶17–18. Cary Steinbeck,

William Kimble, Peter Dea, John Lancaster, Jr., Brett Staffieri, Ken Babcock, and Jesal Shah

have been directors at Liberty Oilfield since January 2018. Id. at ¶¶19–22. Lancaster, Staffieri,

Babcok, and Shah are also partners at Riverstone. Riverstone nominated each of them to Liberty


                                                 3
Oilfield’s board. Id.

       Plaintiff Cipriano Correa purchased Liberty Oilfield common stock pursuant and

traceable to the Liberty Oilfield registration statement during the purported class period. He

represents himself and all other similarly situated to him. Id. at ¶15; see also ECF No. 43-2.

       B. The fracking industry and Liberty Oilfield’s IPO

       Fracking involves the high-pressure injection of sand, water, and chemicals into shale

rocks to extract oil and natural gas. The amount of fracking capacity is measured by the number

of active fleets (consisting of all the equipment necessary to conduct fracking) and the amount of

pumping horsepower that the fleets generate. Id. at ¶¶46–48. The American fracking industry

experienced a downturn from 2014 into 2017. It then began to see a major revival starting in

mid-2017 and continuing into 2018. To capitalize on rising demand, existing fracking

companies built new fleets and reactivated idle ones. New fracking companies also emerged. Id.

at ¶¶49–53. Two companies involved in the industry, BJ Services and Nine Energy Services,

issued registration statements in July 2017 and January 2018 respectively in relation to their own

IPOs. Both disclosed the rapid increase of fracking capacity supply in the industry, and both

indicated that this rapid increase was lowering prices for fracking services. Id. at ¶¶54–56.

       In mid-2017 the fracking industry’s oversupply began to impact Liberty Oilfield. Two of

the company’s employees in Texas reported as much. One said that “we had to tighten up

pricing quite a bit just to keep our work going, because there was a lot of competition out there.”

He indicated that he was hearing about excess fracking supply from high-level officials at

Liberty Oilfield by late 2017, and that the company was giving discounts and lowering prices as

a result. Id. at ¶¶58–59. Another employee reported that in late 2017 “everybody was pretty


                                                 4
much undercutting themselves [to get work]” due to the oversupply of fracking services in

Texas. He also said that around August or September 2017 Liberty Oilfield asked its vendors

and suppliers to cut their prices because it anticipated excess supply would continue pushing

down prices through 2018. Id. at ¶¶60–62.

       Liberty Oilfield’s final registration statement filed with the SEC was declared effective

on January 11, 2018. Liberty Oilfield common stock began trading on the New York Stock

Exchange on January 12, 2018. It filed its final prospectus for the IPO, which encompasses the

registration statement, on January 16, 2018. The company’s IPO closed on January 17, 2018.

Id. at ¶64. Liberty Oilfield sold about 14.3 million shares of its common stock at $17.00 per

share. It made net proceeds of around $220 million. Id. at ¶65. However, the stock price

eventually fell to $2.48 per share by April 3, 2020, the date of this lawsuit. Supply continued to

outstrip demand in the fracking industry after the IPO. Id. at ¶78.

       C. The registration statement and allegedly false or misleading statements

       Liberty Oilfield’s registration statement and its purportedly false or misleading

statements or omissions are the core of this case. The statement is over sixty pages long, so I

include only the parts relevant to my analysis here. The company made various declarations

about the fracking industry and its own operations in the January 11, 2018 document. For

example, in the “Summary” section it states

       We are a rapidly growing independent provider of hydraulic fracturing services to
       onshore oil and natural gas exploration and production (“E&P”) companies in North
       America. We have grown organically from one active hydraulic fracturing fleet (40,000
       HHP [hydraulic horsepower]) in December 2011 to 19 active standard fleets (760,000
       HHP) in December 2017. The demand for our hydraulic fracturing services exceeds our
       current capacity, and we expect, based on discussions with customers, to deploy three
       additional standard fleets (120,000 HHP), as well as upgrade four existing standard fleets
       to high pressure fleets (40,000 HHP), by the end of the second quarter of 2018, for a total

                                                 5
        of 22 active fleets . . .

ECF No. 64-2 at 6.

        In a section called “Industry Trends and Market Recovery” the registration statement

goes on to say,

        While our industry experienced a significant downturn from late 2014 through the first
        half of 2016, we significantly increased our capacity while maintaining full utilization.
        We performed approximately 50% more hydraulic fracturing stages in 2015 than in 2014
        and approximately 20% more hydraulic fracturing stages in 2016 than in 2015. This
        trend has continued into 2017. During the downturn, total U.S. marketable fracturing
        capacity declined between 40% and 60%. In contrast, over 95% of our capacity was
        active and deployed during this period. We believe our utilization reflects the strong
        partnerships we have built with our customers and we believe these partnerships will
        continue to support the demand for our services as we deploy two new fleets and one
        previously acquired fleet that we are currently upgrading to our specifications by the
        second quarter of 2018.
        ...
        Overall demand and pricing for hydraulic fracturing services in North America has [sic]
        declined from their highs in late 2014 as a result of the downturn in hydrocarbon prices
        and the corresponding decline in E&P activity. While the pricing for our hydraulic
        fracturing services declined substantially, negatively affecting our revenue per average
        active HHP, and has not returned to its 2014 highs, the industry witnessed an increase in
        demand for these services beginning in the third quarter of 2016 and continuing into 2017
        as hydrocarbon prices have recovered somewhat, and we are currently experiencing price
        increases and increases in our revenue per average active HHP. We expect this demand
        to continue to increase as E&P companies increase drilling and completion activities.
        According to Baker Hughes Incorporated’s (“Baker Hughes”) North American Rig
        Count, the number of active total rigs in the United States reached a low of 404, as
        reported on May 27, 2016, but has since increased by more than 130% to 931 active rigs
        as reported on December 8, 2017. If hydrocarbon prices stabilize at current levels or rise
        further, we expect to see further increased drilling and completion activity in the basins in
        which we operate. Should hydrocarbon prices decrease, our pricing and revenue per
        average active HHP may decrease due to lower demand for our services, negatively
        affecting our liquidity and financial condition.

Id. at 7–8.

        Plaintiff alleges that the registration statement is false or misleading because it fails to

disclose the rapid increase in fracking capacity, and the oversupply of fracking capacity relative


                                                   6
to demand, occurring at the time of the IPO. ECF No. 52 at ¶¶66, 68. He also alleges that it

failed to disclose the impact that oversupply was having on pricing for both Liberty Oilfield and

the industry overall. Id. The registration statement instead described industry contraction:

       We believe industry contraction and the resulting reduction in total U.S. marketable
       fracturing capacity since late 2014 will benefit us as industry demand increases. Industry
       sources report this capacity has declined between 40% and 60% from its peak of
       approximately 17 million HHP in 2014 and approximately 75% of this capacity is
       currently active and deployed. A number of our competitors have filed for bankruptcy or
       have otherwise undergone substantial debt restructuring, significantly reducing available
       capital and their ability to quickly redeploy fleets. In contrast, our rigorous preventive
       maintenance program, in addition to scheduled and in-process fleet additions and
       upgrades, has positioned us well to benefit from improving market dynamics. During the
       recent downturn, many oilfield service companies significantly reduced their employee
       headcounts, which will constrain their ability to quickly reactivate fleets. Over the same
       period, we retained our high quality and experienced employees, did not conduct lay offs
       and substantially increased our workforce.

ECF No. 64-2 at 8.

       That same paragraph is repeated nearly verbatim in a later section of the registration

statement called “Tightening of Supply in the Hydraulic Fracturing Services Market.” Id. at 59.

A subsequent paragraph in that section on market tightening states, “[b]ecause demand for new

equipment exceeds active supply, we believe that pricing power has begun to return to the

broader oilfield services sector as well as the hydraulic fracturing industry. We are currently

experiencing price increases, and believe that this trend will continue.” Id. Plaintiff alleges that

this last statement was false because “supply exceeded demand in late 2017 and early 2018,” as

evinced by registration statements issued by Nine Energy and BJ Services and a Houston

Chronicle article. ECF No. 52 at ¶¶50–52, 69–70. The statement about Liberty Oilfield

“experiencing price increases” was also purportedly false because Liberty Oilfield was actually

lowering prices at the time. Id. at 70.


                                                  7
       Plaintiff also takes issue with the risk language included in the registration statement. He

alleges that Liberty Oilfield “merely provided boilerplate risk statements about potential

contingent future problems that may occur,” instead of disclosing the oversupply of fracking

capacity and its negative impact on pricing. Id. at ¶¶75–76.

                              II. PROCEDURAL BACKGROUND

       This case was filed on April 3, 2020. ECF No. 1. The Court approved Cipriano Correa

as lead plaintiff in the matter in August 2020. ECF Nos. 41, 42, 48. Plaintiff Correa filed the

operative complaint later that month. ECF 52. On October 8, 2020 defendants moved to dismiss

the action on 12(b)(6) grounds. ECF No. 64. The matter is ripe for review.

                                 III. STANDARD OF REVIEW

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A plausible claim is a claim that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). While the Court must accept the well-pled allegations of the complaint as true and

construe them in the light most favorable to the plaintiff, Robbins v. Wilkie, 300 F.3d 1208, 1210

(10th Cir. 2002), conclusory allegations are not entitled to be presumed true. Iqbal, 556 U.S. at

681. However, so long as the plaintiff offers sufficient factual allegations such that the right to

relief is raised above the speculative level, he has met the threshold pleading standard. See, e.g.,

Twombly, 550 U.S. at 556; Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008).

       If the parties rely on materials found outside the four corners of the complaint, the court


                                                  8
has the discretion to convert a motion to dismiss to one for summary judgment. If it does so the

court must inform the parties and permit them to meet all factual allegations with countervailing

evidence. See Fed. R. Civ. P. 12(d); Burnham v. Humphrey Hospitality Reit Trust, Inc., 403 F.3d

709, 713 (10th Cir. 2005). The court may consider evidence beyond the complaint without

converting a motion to dismiss to one for summary judgment if the documents are central to the

claims, referred to in the complaint, and if the parties do not dispute their authenticity. See City

of Santa Fe, 311 F.3d at 1035. In addition, the Tenth Circuit has advised that courts may

consider certain other documents beyond the complaint in securities cases such as this one:

       In a securities case, we may consider, in addition to the complaint, documents
       incorporated by reference into the complaint, public documents filed with the SEC, and
       documents the plaintiffs relied upon in bringing suit. When there are allegations that
       certain disclosures were not made in publicly available documents, we may look to those
       documents to see whether such disclosures were in fact made. And if those documents
       conflict with allegations in the complaint, we need not accept those allegations as true.

Slater, 719 F.3d at 1196 (internal citations omitted).

                                          IV. ANALYSIS

       Plaintiff alleged three claims in his amended complaint: (1) violations of Section 11 of

the Securities Act, 15 U.S.C. § 77k, against all defendants minus the Riverstone defendants; (2)

violations of Section 12(a)(2) of the Securities Act, 15 U.S.C. § 77l(a)(2), against the underwriter

defendants; and (3) violations of Section 15 of the Securities Act, 15 U.S.C. § 77o, against the

individual defendants and the Riverstone defendants. ECF No. 52 at ¶¶98–117. Plaintiff does

not contest dismissal of the Section 12(a)(2) claim due to lack of standing. ECF No. 71 at 1 n.1.

That claim is dismissed without prejudice. I address only the Section 11 and Section 15 claims.

       A. Section 11 claim

       Section 11 “imposes strict liability for material misstatements or omissions in a stock

                                                  9
offering’s registration statement or prospectus.” Slater, 719 F.3d at 1196 (citing Schwartz v.

Celestial Seasonings, Inc., 124 F.3d 1246, 1251 (10th Cir. 1997)). “Plaintiffs pleading a § 11

claim must identify (1) a misrepresentation or an omission, that is (2) material.” Id. (citing In re

Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 360 (2d Cir. 2010)). Liability attaches to

“every person who signed the registration statement” and to “every underwriter.” 15 U.S.C. §

77k(a)(1), (a)(5).

       Because Section 11 is a strict liability provision, a plaintiff’s burden for a prima facie

showing is low. “If a plaintiff purchased a security issued pursuant to a registration statement, he

need only show a material misstatement or omission to establish his prima facie case. Liability

against the issuer of a security is virtually absolute, even for innocent misstatements.” Herman

& MacLean v. Huddleston, 459 U.S. 375, 382 (1983). “Plaintiffs ‘need not allege scienter,

reliance, or loss causation’” for Section 11 claims. United Food & Com. Workers Union Loc.

880 Pension Fund v. Chesapeake Energy Corp., 774 F.3d 1229, 1233 (10th Cir. 2014), as

amended nunc pro tunc (Nov. 12, 2014) (quoting Morgan Stanley, 592 F.3d at 359).

       As the statute’s text indicates, a party may be liable under Section 11 for both affirmative

statements and omissions. “Liability for violating § 11 of the Securities Act arises when a

registration statement is shown either to have (1) contained an untrue statement of material fact,

(2) omitted a material fact required to be disclosed, or (3) omitted a material fact necessary to

make other statements not misleading.” In re Oppenheimer Rochester Funds Grp. Sec. Litig.,

838 F. Supp. 2d 1148, 1156 (D. Colo. 2012). An omission without a duty to disclose is not a

basis for liability, however. Grossman v. Novell, Inc., 120 F.3d 1112, 1125 (10th Cir.1997).

“[A] duty to disclose arises only where both the statement made is material, and the omitted fact


                                                 10
is material to the statement in that it alters the meaning of the statement.” McDonald v. Kinder-

Morgan, Inc., 287 F.3d 992, 998 (10th Cir. 2002) (citation omitted).

       “The meaning of materiality in a § 11 Securities Act claim is identical to that in a § 10-b

Exchange Act claim for securities fraud.” Slater, 719 F.3d at 1197. A statement is material only

if “a reasonable investor would consider it important in determining whether to buy or sell

stock.” Grossman, 120 F.3d at 1119. Materiality also depends on the information that already

exists in the market: “[U]nless the statement significantly altered the total mix of information

available, it will not be considered material.” Id. (citation and internal quotation marks omitted).

Materiality is a mixed question of law and fact that is typically reserved for the trier of fact.

Nonetheless, courts do “not hesitate to dismiss securities claims pursuant to Rule 12(b)(6) where

the alleged misstatements or omissions are plainly immaterial.” McDonald, 287 F.3d at 997

(quoting Grossman, 120 F.3d at 1118).

       The statements and omissions that form the basis of plaintiff’s Section 11 claim are: (1)

that the registration statement falsely claimed demand exceeded supply; (2) that it falsely

claimed Liberty Oilfield was experiencing price increases; and (3) that it omitted to disclose that

there was an oversupply in fracking capacity at the time of the IPO, and that the oversupply was

leading to a negative impact on prices. I analyze each separately.

               1. The statement on demand exceeding supply

       The first statement plaintiff takes issue with is the following: “[b]ecause demand for new

equipment exceeds active supply, we believe that pricing power has begun to return to the

broader oilfield services sector as well as the hydraulic fracturing industry.” ECF No. 64-2 at 59.

According to plaintiff this statement is false or misleading because there was an oversupply of


                                                  11
capacity at the time, and so demand did not exceed supply. But as defendants point out, plaintiff

has essentially rewritten the statement to be about supply and demand in the industry generally,

instead of supply and demand for equipment. ECF No. 64 at 9; see also ECF No. 52 at ¶69.

       Plaintiff does not allege sufficient other facts to indicate that this statement is false or

misleading. Plaintiff’s allegations about oversupply in the industry relate to the demand and

supply for fracking services more broadly, not about oversupply of new equipment. Though it

may seem like semantics, especially since fracking capacity overall could be closely linked to

equipment, this distinction is important. Given the low bar for establishing a prima facie case of

Section 11 liability, I must read Liberty Oilfield’s registration statement as it is written, not adopt

an improperly broad rewriting suggested by plaintiff. Defendants rightly point to other

information in its own registration statement and the BJ Services registration statement

suggesting that this statement about supply and demand of equipment was truthful. See ECF

Nos. 64-2 at 60–61 (discussing the company’s “newbuild” fleets); 64-3 at 43 (“Based on demand

for new equipment exceeding active supply . . . .”). Plaintiff has thus not met his burden of

alleging that this specific statement is false or misleading.

               2. The statement on Liberty Oilfield experiencing price increases

       Plaintiff next points to Liberty Oilfield’s statement in its prospectus that “[w]e are

currently experiencing price increases . . . .” ECF No. 64-2 at 59. Plaintiff claims that this

statement is false because at the time of the IPO, Liberty Oilfield’s prices were actually

decreasing. The complaint alleges that former employees confirmed the company was lowering

prices, giving discounts, and asking its suppliers to lower prices. ECF No. 52 at ¶¶58–62. Here

plaintiff has alleged enough to surpass the 12(b)(6) standard for a Section 11 claim. Plaintiff


                                                  12
points to an unequivocal statement that the company’s prices were increasing, while also alleging

specific facts that indicate its prices were doing the opposite.

        Defendants argue that plaintiff does not plead “any facts” regarding its pricing, such as

Liberty’s average price at the time of the IPO or how that compared with average prices for prior

periods. ECF No. 64 at 16. First, plaintiff does plead facts regarding its pricing, namely that

former employees and company officials knew of the alleged oversupply and knew that Liberty

Oilfield was lowering prices as a result. Second, there is no requirement for plaintiff to plead the

specific types of facts that defendants argue are missing. That type of evidence is more properly

sought from Liberty Oilfield itself in discovery, at a later stage of litigation. Plaintiff is not

required to have that information at hand when addressing a motion to dismiss. Liberty Oilfield

may ultimately come forward with documents or testimony proving that its prices were actually

increasing, as the registration statement says, and plaintiff’s claim may ultimately fail. But such

disputes are to be resolved on summary judgment or at trial, not now.

        Defendants also attempt to undercut plaintiff’s reliance on former employee statements

by arguing that the Court cannot reasonably infer they would know about “company-wide

market conditions.” ECF No. 64 at 17. I disagree. On a motion to dismiss I am obligated to

draw all reasonable inferences in plaintiff’s favor, and it is reasonable for me to infer that trends

about which employees on the ground were hearing were company-wide, particularly since some

of them were coming from high-level Liberty Oilfield officials. Defendants also contend these

employees were based only in Texas, which undermines their credibility on company and

industry trends. I come to the opposite conclusion. Seven of Liberty Oilfield’s nineteen fleets

were based in Texas during this period, which demonstrates that Texas was one of the largest


                                                   13
fleet bases for the company, representing much of its capacity and sales. Thus, employees’ sense

on the ground there could very well be representative of broader trends. Id. I conclude plaintiff

has sufficiently pled that the statement regarding Liberty Oilfield’s increasing prices at the time

of the IPO was false or misleading.

               3. The omission about the oversupply of fracking capacity and its impact on

                   pricing

       The bulk of plaintiff’s Section 11 claim centers around what the Liberty Oilfield

registration statement does not say—namely, that it failed to disclose the oversupply in fracking

capacity when the IPO was issued, and that this oversupply was depressing prices and would

continue to do so until demand increased to absorb the excess supply. ECF No. 52 at ¶66.

According to plaintiff, instead of disclosing the reality of expanding supply in the industry, the

registration statement “touted Liberty Oilfield’s in a supposedly-contracting industry.” Id. at

¶67. Indeed, the registration statement mentions “industry contraction” and “the resulting

reduction in total U.S. marketable fracturing capacity since 2014.” ECF No. 64-2 at 8. It also

includes an entire section called “Tightening of Supply in the Hydraulic Fracturing Services

Market,” and it mentions that “[i]ndustry sources report this capacity has declined between 40%

and 60% from its peak of approximately 17 million HHP in 2014.” Id. at 59.

       Plaintiff has sufficiently pled that the omission of the industry’s oversupply and its effect

on prices was false or misleading. Having read the relevant parts of the registration statement

altogether and in context, I find that no reasonable investor could conclude anything other than

that the fracking industry was contracting, with supply decreasing. In contrast to what the

registration statement states, plaintiff alleges that the fracking industry was experiencing an


                                                 14
expansion of supply, instead of contraction. He points to numerous sources such as a news

article and registration statements from two other companies to support his allegations. See ECF

Nos. 54 at ¶¶50–56; 54-1; 64-3 at 28 [BJ Services Registration Statement] (“[A]ctivity must

increase significantly before excess service capacity can be substantially absorbed and a pricing

recovery takes place.”); 64-4 at 25–26 [Nine Energy Registration Statement] (“Significant

increases in overall market capacity have also caused active price competition and led to lower

pricing and utilization levels for our services and products. The competitive environment has

intensified since the recent industry downturn that began in late 2014, which caused an

oversupply of, and reduced demand for, oilfield services . . . .”). Plaintiff also alleges that this

oversupply was leading to a decrease in prices across the industry, based on these same sources

as well as the price depression he alleges Liberty Oilfield itself was experiencing.

         These omissions are actionable in part because Liberty Oilfield had a duty to disclose

these facts under Item 303 of Form S-K. “Failure to comply with an SEC regulation in the

documents accompanying a stock offering can also trigger liability under § 11 of the Securities

Act.” Slater, 719 F.3d at 1197 (citing 15 U.S.C. § 77k). Item 303 of Regulation S-K is one such

trigger of § 11 liability. Item 303 requires disclosure in offering documents of, among other

things, “any known trends or any known demands, commitments, events or uncertainties that

will result in or that are reasonably likely to result in the registrant’s liquidity increasing or

decreasing in any material way.” 17 C.F.R. § 229.303(b)(1)(i). 1 It also requires disclosure of

any “known trends or uncertainties that have had or that are reasonably likely to have a material



1
 This citation is to the current version of the statute. At the time of Liberty Oilfield’s IPO, this identical language
was found at 17 C.F.R. § 229.303(a)(1).

                                                           15
favorable or unfavorable impact on net sales or revenues or income from continuing operations.”

Id. § 229.303(b)(3)(ii). 2 “In interpreting the scope of Item 303, courts have relied on guidance

from the SEC, which explains that a duty to disclose arises ‘where a trend, demand,

commitment, event or uncertainty is both [1] presently known to management and [2] reasonably

likely to have material effects on the registrant’s financial condition or results of operations.’”

Slater, 719 F.3d at 1197 (quoting Management’s Discussion and Analysis of Financial Condition

and Results of Operations, Securities Act Release No. 6835 (May 18, 1989)).

           Plaintiff has alleged that this oversupply trend was known to management. His complaint

indicates that at least one former employee stated he was told about the oversupply by Allen

Penman, Liberty Oilfield’s Cibolo District Manager, and Jim Brady, its Vice President of

Operations. ECF No. 52 at ¶58. The trend was also likely to have material effects on the

company’s financial condition. As plaintiff has alleged, the oversupply led to price decreases,

which in turn could lead to decreased revenue, company value, and stock value. The registration

statement itself demonstrates the importance of disclosing this trend pursuant to Item 303 when it

says, “[w]e face intense competition that may cause us to lose market share and could negatively

affect our ability to market our services and expand our operations.” ECF No. 64-2 at 18.

           Similarly, these omissions are also actionable under Section 11 because they are material.

A reasonable investor deciding whether to participate in Liberty Oilfield’s IPO would consider it

important that the fracking industry was experiencing an oversupply, because such an oversupply

could depress the value of her potential stock purchases over time. The materiality of the

oversupply’s impact on prices is likewise obvious. Even if defendants could plausibly raise a


2
    Formerly at 17 C.F.R. § 229.303(a)(3)(ii).

                                                   16
dispute that these trends were not material, this Court could not resolve such a dispute at the

motion to dismiss stage. The omissions are not “so obviously immaterial that no reasonable

investor would consider them important,” as required for dismissal Oppenheimer, 838 F. Supp.

2d at 1161 (internal quotation marks omitted); see also Grossman, 120 F.3d at 1118.

       In their motion defendants advance two arguments to support their position that these

omissions are not actionable under Section 11. The first is that the statements allegedly rendered

false or misleading by the omissions are mere opinions and predictions. The second is that they

are statements about the future protected by the “bespeaks caution” doctrine. ECF No. 64 at 18–

19. Neither argument holds water.

       Defendants first contend that Liberty Oilfield stated a belief that it would benefit from

industry contraction and future pricing improvements. They write that Liberty Oilfield divulged

the bases for its opinions, and that the complaint contains no well-pled allegations about the

company’s inquiry or knowledge about the bases for its opinions. The problem is that

defendants emphasize the wrong part of the registration statement for their argument. True, the

registration statement contains an opinion when it says, “[w]e believe industry contraction and

the resulting reduction in total U.S. marketable fracturing capacity . . . will benefit us as industry

demand increases.” ECF No. 64-2 at 8 (emphasis added). If plaintiff were contesting whether

Liberty Oilfield was correct in predicting that it would benefit from these supposed trends, that

would not be actionable. But he does not. He instead disputes the veracity of the underlying

trends of industry contraction and capacity reduction on which the prediction relies.

       In Omnicare the U.S. Supreme Court addressed the distinction between statements of fact

and statements of opinion in the context of Section 11 liability. It noted that while generally


                                                  17
Section 11 imposed liability only for untrue statements of fact, there are two circumstances in

which liability for opinion statements may lie. The first occurs when the statement-holder’s

perspective on her own belief is untrue (i.e., when she says, “I believe X” when in fact she does

not believe X). Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S.

175, 184–85 (2015). The second, relevant here, occurs when statements of belief “contain

embedded statements of fact” that “may be read to affirm not only the speaker’s state of mind . . .

but also an underlying fact.” Id. at 185. “Accordingly, liability under § 11’s false-statement

provision would follow . . . not only if the speaker did not hold the belief she professed but also

if the supporting fact she supplied were untrue.” Id. at 185–86. Here plaintiff alleges that the

supporting facts in Liberty Oilfield’s statement of belief are untrue. They are thus statements of

fact, not opinions, even though they are embedded in a predictive opinion. Defendants’ attempt

to recharacterize them as opinions themselves is unavailing.

       Defendants’ argument that the industry trend statements are forward-looking statements

protected by the “bespeaks caution” doctrine fails for similar reasons. “[T]he ‘bespeaks caution’

doctrine stands for the ‘unremarkable proposition that statements must be analyzed in context’

when determining whether or not they are materially misleading.” Grossman, 120 F.3d at 1120

(quoting Rubinstein v. Collins, 20 F.3d 160, 167 (5th Cir. 1994), abrogation on other grounds

recognized by Heinze v. Tesco Corp., 971 F.3d 475 (5th Cir. 2020)). Forward-looking

statements are not considered material where “documents available to the investing public

‘bespoke caution’ about the subject matter of the alleged misstatement at issue.” Id. at 1119.

Defendants claim that because the registration statement contained cautionary language about

volatility of supply and demand, and that its expectations regarding supply, demand, and pricing


                                                 18
may not come true, any forward-looking statements are unactionable. ECF No. 64 at 19. I

disagree. The bespeaks caution doctrine applies only to affirmative, forward-looking statements,

not to misleading statements concerning “present factual conditions.” Grossman, 120 F.3d at

1123. Here, the statements that plaintiff points to as false or misleading as a result of the

material omissions are about the present, not the future. Liberty Oilfield did not write that the

industry was going to contract, or that a reduction in U.S. marketable fracking capacity would

occur going forward. Its statements can only accurately be read as describing industry

contraction or “tightening” that had been occurring since 2014 and was ongoing. Nor is

defendants’ attempt to argue that they did inform investors about excess fracking supply

convincing. Defendants point to Liberty Oilfield’s statement that “75% of capacity is currently

active,” arguing this communicated that 25% of capacity was not active and thus in excess. No

reasonable investor would have read it this way in the context of its entire paragraph. See ECF

No. 64-2 at 8 (quoted in Section I.C above). The registration statement instead communicated

that presently the industry was contracting, and fracking capacity was decreasing.

       Even if plaintiff were disputing the veracity of forward-looking statements, the risk

factors outlined in the registration statement would not be sufficient under the bespeaks caution

doctrine. All of the cautionary statements to which defendants point are vague and qualified.

The prospectus says that “volatility of oil and natural gas prices may” affect demand; that its

operations are “subject to inherent risk . . . beyond [its] control;” and that it “may” lose market

share based on intense competition, among other warnings. ECF No. 64-2 at 18. None of the

statements in the risk section of the prospectus comes close to explicitly stating what plaintiff

alleges here—that fracking capacity was expanding, not contracting, and that it had already, in


                                                 19
fact (not hypothetically) impacted Liberty Oilfield’s operations and prices. The cautionary

statements do not insulate the registration statement overall from being false or misleading.

       As a final point, defendants argue that Liberty Oilfield’s revenues and stock prices

performed well for over a year after the IPO, and that these numbers are inexplicable if

plaintiff’s claims about an unfavorable market were true. ECF Nos. 64 at 3; 75 at 8. This

amounts to an attempt by defendants to transform their motion to dismiss into one for summary

judgment by selectively bringing in new facts. The Court cannot entertain such an argument

until after discovery is complete. Furthermore, even if true this claim is irrelevant to whether

plaintiff has established a prima facie case of Section 11 liability, which imposes strict liability

for false or misleading statements. If Liberty Oilfield’s consistent stock price following the IPO

goes to anything, it goes to damages.

       “Congress adopted § 11 to ensure that issuers ‘tell[ ] the whole truth’ to investors. For

that reason, literal accuracy is not enough: An issuer must as well desist from misleading

investors by saying one thing and holding back another.” Omnicare, 575 U.S. at 192 (quoting

H.R.Rep. No. 85, 73d Cong., 1st Sess., 2 (1933)). Plaintiff alleges that Liberty Oilfield has done

exactly that—mislead investors by omitting essential information from the prospectus.

Analyzing the various statements in the registration statement in context, as the law requires, I

conclude that the omissions on industry oversupply and its impact on pricing are actionable

under Section 11. Plaintiff has thus stated a claim under 15 U.S.C. § 77k. Defendants’ motion

to dismiss is DENIED as to the Section 11 claim.

       B. Section 15 claim

       Plaintiff also brings a claim pursuant to Section 15 of the Securities Act of 1933 (15


                                                  20
U.S.C. § 77o). Under that section, “a person who controls a party that commits a violation of the

securities laws may be held jointly and severally liable with the primary violator.” Maher v.

Durango Metals, Inc., 144 F.3d 1302, 1304–05 (10th Cir. 1998). The Tenth Circuit has held that

to state a prima facie case of “control person” liability, a plaintiff must establish (1) a primary

violation of a securities law, and (2) “control” over the primary violator by the alleged

controlling person. Id.

       In this case plaintiff has pled both elements sufficiently. As discussed above, plaintiff

has sufficiently pled a primary violation of the securities laws under Section 11. And he has also

pled that the individual defendants and the Riverstone defendants exercised “control” over the

primary violator, Liberty Oilfield. See ECF No. 52 at ¶¶114–117. He alleges that each of them

was a director, senior officer, or major shareholder of Liberty Oilfield. He also alleges that they

each signed or authorized the signing of the registration statement, consented to being named in

it as a Director Nominee, or otherwise participated in facilitating the IPO process. Id. Nowhere

in their motion do defendants contest these allegations. I conclude that plaintiff has sufficiently

pled a violation of Section 15. The motion to dismiss is DENIED as to this claim.

                                              ORDER

1. Defendants’ motion to dismiss is DENIED with respect to the Section 11 and 15 claims.

2. Defendants’ motion to dismiss is GRANTED with respect to the Section 12(a)(2) claims

   against the underwriter defendants. The Court dismisses that claim without prejudice, and all

   the underwriter defendants are dismissed from the case.



       DATED this 12th day of July, 2021.


                                                  21
     BY THE COURT:




     ___________________________________
     R. Brooke Jackson
     United States District Judge




22
